PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Brown’s alleged misconduct. Brown tendered a conditional guilty plea for consent judgment, acknowledging his violation of Disciplinary Rules 6-101(A)(1), 6-101(A)(2), 6-101(A)(3), 9-102(B)(3) and 9-102(B)(4) of the Code of Professional Responsibility of The Florida Bar. The referee recommended that Brown be found guilty in accordance with his conditional plea and that he be given a public reprimand with restitution to client and one year’s probation. Probation shall be terminated upon respondent’s compliance with the terms of restitution. Restitution shall consist of $8,500.00 to client, payable as follows: a) $6,000.00 payable within ten (10) days of January 17, 1985; and b) $2,500.00 to be paid within six (6) months from January 17, 1985.
Neither side contests the referee’s report which we hereby adopt. Publication of the opinion in Southern Reporter will serve as the public reprimand and Kenneth Brown is placed on probation for one year on the above conditions.
Judgment for costs in the amount of $861.67 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, A.C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.